McCooe, J.
(dissenting in part). I would dismiss the complaint upon the ground that the Civil Court lacked subject matter jurisdiction since the Environmental Control Board had exclusive original jurisdiction to determine this noise complaint. The Noise Control Code establishes a statutory scheme to define unacceptable noise standards and decibel levels for the comfort of the citizenry and establishes an administrative review board with the technical skills necessary to determine and enforce violations. The statutory scheme provides for citizen noise complaints, board hearings, civil penalties based upon a set formula with a percentage of the penalties to be given to the complainant and a right of review in an article 78 proceeding. The statutory scheme, particularly the penalty formula and the right of review, indicates a legislative intent to vest exclusive original jurisdiction of noise complaint in a board with the specialized knowledge and experience to carry out its mandate. (Sohn v Calderon, 78 NY2d 755, 767; Matter of Hessney v Board of Educ., 228 AD2d 954, 955; Ain v Glazer, 216 AD2d 428, 429.)
Parness, J. P. and Freedman, J., concur; McCooe, J., dissents in part in a separate memorandum opinion.